Exhibit 32 CERTIFICATION The undersigned certify pursuant to 18 U.S.C. § 1350, that: The accompanying quarterly report on Form 10-Q for the period ended March 31, 2011 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the accompanying Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 12, 2011 /s/ Stryker Warren, jr. Stryker Warren, jr. Chief Executive Officer /s/ Brian J. Smrdel Brian J. Smrdel Chief Financial Officer
